DETAILED ACTION

This is a Non-Final Action in response to the RCE and claims filed 06/02/22.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17, 25, 27, 29, 32-35, 41, 43, and 51, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 12 and 51 recite “the first surface of the laminating film has a…gloss level at an angle of 60° according to ISO 2813 of more than 98%”, which is indefinite.  The ISO 2813 standard states “The gloss value is indicated in gloss units (GU).  It is not permitted to interpret and express gloss values as “% reflection”) (See NPL).  Furthermore, “98%” does not actually provide for a reflection value and is vague.  Assuming it means 98% reflection, this is impermissible by the claims own standard.  Thus, the actual gloss being claimed is indefinite. 




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 52, and 53, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer (DE 10-2014-204342) (See NPL for English Translation).
	Bayer discloses a method of producing a laminated body comprising: providing a first laminating film 1 and a transfer film 2, the transfer film comprising a carrier film 4 and a decorative ply (metallized layer) 7 detachable from the carrier film (via separation layer 5) (Pg. 5, Para 4; Fig. 1); printing a radiation-curable adhesive on a first surface of the laminating film such that it is applied in first zones and not present in second zones (Fig. 1); applying the transfer film to the laminating film 1 such that the first and second zones of the adhesive are between the transfer film and laminating film, completely curing the adhesive in a single step, then peeling off the transfer film such that the decorative ply is only attached to the first zones (wherever the adhesive is present) (Pg. 2, Para 9; Fig. 2); Bayer further discloses that a second laminating film protective layer may be laminated over the first laminating film (laminating “several successive films”, the multiple films of the first laminating layer and the second laminating layer), the film may correspond in size to the information carrier (e.g. a card) and thus at least some regions of the first and second laminating layer must touch to laminate together (Pg. 3, Para 6).   Bayer discloses that the adhesive forming the first region of the surface may be used to apply personalization, including numbers/letters (Abstract), which one of ordinary readily understands will take up less than 80% of the total surface (and have second regions of widths more than 2 mm) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer (DE 10-2014-204342) (See NPL for English Translation).
Bayer does not disclose the strength of the adhesive bond between the first and second laminating films, however, it would have been obvious to provide a suitable force to form a permanent bond, as is the point of a “protection layer”.   The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense.  It is inconceivable to provide a lamination strength of weaker than 3.5 N for any permanent lamination. 

Claims 12-16, 25, 27, 29, 32-35, 43, and 51, are rejected under 35 U.S.C. 103 as being unpatentable over Menz (US 2014/0111837) in view of Staub et al. (WO 2017/202650) (See NPL for English Translation).
In respect to claims 12, 32, 34-35, 41, and 51, the claims are indefinite for the reasons stated above, however, Menz discloses a method of producing a laminated body comprising:  providing a first thermoplastic laminating film 2; providing at least one transfer film 3 which comprises a carrier film 7 and a decorative ply (hologram layer) 9/10 (Figs. 2-3); printing a radiation-curable adhesive 4 on a first surface of the first laminating film in one or more zones and not applying it is second zones (Fig. 4); applying the at least one transfer film 7 to the first surface of the laminating film to arrange the first and second zones between the transfer film 3 and first laminating film 2, and at least partially curing the radiation-curable adhesive layer (0015 & 0039; Figs. 5-6); peeling the transfer film from the first laminating film such that areas with overlap the first zones remain on the first laminating film and the areas with overlap with the second zones are removed with the carrier film (these areas overlapping 100%) (Figs. 7-8); and laminating several successive films with the first regions of the decorative ply and at least one second laminating firm 18, to form a laminated body (0045; Fig. 10). Although not shown explicitly in Figure 10, one of ordinary skill will readily ascertain that the first and second laminating films will touch in the second regions/zones during a lamination step, since contact between the surfaces is needed to “laminate” between them.  This is further reinforced by the solid laminated body (made of several PC layers) shown in Fig. 13.  Menz discloses that the first regions form motifs and are smaller than 80% of the total region area (Figs. 9 & 11); also less than 80% on an individually produced security document (Figs. 12-13).
Menz does not disclose particular material properties of the laminating film, however, Staub et al. teach providing laminating surfaces with roughnesses less than 0.3 µm (Pg. 3, Para 4).  It would have been obvious to provide the surface of the laminating film in Menz with a roughness less than 0.3 µm in view of Staub et al. to provide a surface particularly suitable for applying transfer films (Pg. 3, Para 4).  The claimed gloss is indefinite, however, surface roughness and gloss are highly inversely correlated, and a low roughness will generally yield a high gloss. 
In respect to claims 10 and 13, Menz discloses that the polycarbonate layers are integrated together, and one of ordinary skill readily ascertains a level of 3.5N is much lower than any force to delaminate, as the layers are essentially melted together (Fig. 13).  This also inherently discloses the radiation curable adhesive softening temperature being higher than the first laminating film, as the radiation curable adhesive and decorative layer must not be destroyed when laminating (fusing) the other layers (Fig. 13)
In respect to claim 11, Menz disclose the second partial regions (free of the decorative layer) are more than 2mm (Fig. 13).   This is readily ascertained by the relative size of a traditional card (Fig. 12).
In respect to claims 14 and 15, Menz disclose printing of a radiation curable adhesive, but do not disclose an application weight (0.2 – 20 g/m^2) or a dynamic viscosity (400 – 2,000 mPas), however, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Selection of the application weight and dynamic viscosity of a printing ink (radiation curable adhesive) are common variables freely selectable by one of ordinary skill.  Furthermore, the ranges are extreme (a factor of x100 for the weight and x5 for the dynamic viscosity) and no specify is present which suggests any unexpected results from a particular value. 
In respect to claim 16, Menz does not disclose what method of printing was used to print the radiation curable adhesive, however, inkjet, screen, gravure, and flexographic, are all extremely well known printing operations in the art, and it would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. 
In respect to claim 25, Menz discloses that the transfer film must have a transparency over 10%, which is readily inferred by one of ordinary skill, as the radiation must reach and affect the adhesive underneath the transfer film (Fig. 2).
In respect to claims 27 and 29, Menz does not disclose the particular dimensions of the first and/or second partial regions, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232.
In respect to claim 33, Menz discloses that the first laminating film has a thickness between 50-100 µm (0011).
In respect to claim 43, Menz discloses a plurality of documents formed, thus the applying and peeling off step is repeated multiple times (Figs. 11-12). In respect to claim 43, Merz discloses applying and peeling off the transfer film once, however, simply repeating (doing the same exact thing again to a different set of documents) is mere duplication. And a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637